Judgment and order unanimously affirmed, without costs of this appeal to either party. Memorandum: Defendant appeals from a judgment in favor of the plaintiff. Issues of fact were presented as to defendant’s negligence and plaintiff’s freedom from contributory negligence. These issues were for the jury and upon the record it cannot be found that the verdict was against the weight of the credible evidence. Errors were committed by the trial court but in our opinion they were not of sufficient substance to require a new trial. It obviously was erroneous to permit plaintiff to testify over objection as to conversations with her son in which the latter identified the vehicle in question as a 1946 Buiek. Plaintiff was unable to identify the automobile and this hearsay evidence supplied a link in the chain to connect the car with defendant. However, adequate proof of the ownership of the ear was subsequently supplied by evidence of the license number thereof and the testimony of one in charge of the records of the *1083Motor Vehicle Bureau. We again express our disapproval of the method here adopted of proving the details of an accident by drawing a sketch upon a blackboard and having witnesses mark thereon where and how the accident occurred. It is difficult for an appellate court to review such an ambiguous record (cf. People v. Ward, 277 App. Div. 939). (Appeal from judgment of Oneida County Court for plaintiff in a negligence action. The order denied a motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.